DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 12/1/2021 have been considered.  Claims 1 and 11 have been amended.  Claims 1-20 remain pending in the application.
Reasons for Allowance
Applicant’s amendments and arguments are persuasive and therefore overcome each and every 112b Rejection and the prior art rejections set forth in the previous Office action filed 6/1/2021.  Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of structure present in independent Claims 1 and 11 along with the amended language was not found in the prior art of record.  In particular, the limitations regarding the specific shape and size of the first arm, second arm, and connecting portions of the pillow in combination with the other structure disclosed in Claims 1 and 11 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1 and 11 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


								/ROBERT G SANTOS/                                                                                      Primary Examiner, Art Unit 3673